Appellant lives, and has always lived, in Russia. Her husband was injured while in the course of his employment with appellee which injury resulted in his death. Attorneys, claiming to represent her, filed with the Industrial Board an application on her behalf for compensation for herself and her minor daughter. After hearing evidence, the Industrial Board suspended further proceedings until the attorneys should prove their authority to appear for appellant. This the attorneys declined to do, and appeal from said order of suspension.
There is no provision in the statute for an appeal from the Industrial Board except from a final award. Even if appellant was entitled to proceed without proof of authority, which we do not decide, she has mistaken her remedy.
Appeal dismissed.